Citation Nr: 1503029	
Decision Date: 01/22/15    Archive Date: 01/27/15

DOCKET NO.  09-46 868	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for multiple sclerosis (MS).


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Elias, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1975 to January 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

A review of the Virtual VA paperless claims processing system reveals additional VA treatment records that have not been reviewed by the RO.  As this claim is being remanded for further development, the Board finds no prejudice in proceeding with the present decision.  

The Veteran testified at a hearing before the undersigned Acting Veterans Law Judge (AVLJ) in April 2011.  A transcript is of record.  

In March 2014, an outside medical opinion was obtained.

In April 2013, the Veteran filed a claim of entitlement to service connection for neuropathy of the left foot.  This issue has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

While the Board regrets the further delay, the Veteran's claim for service connection for MS must be remanded to ensure that it has been afforded every reasonable consideration, and that all due process requirements have been satisfied.

A March 2012 VA social work assessment for rehabilitation for MS notes that the Veteran has been in receipt of Social Security Administration (SSA) Disability benefits since 2009.  Given that the Veteran reported being in receipt of SSA benefits at an appointment for his MS, these records may be relevant to his claim.  Therefore, his SSA records must be obtained and associated with the claims file.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014); Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010).

In addition, the evidence of record indicates that the Veteran may have been treated by VA since approximately 1999.  At his April 2011 hearing, the Veteran testified that he was diagnosed with MS in 1994 or 1995, and that as soon as he was diagnosed, he began receiving at Scott & White Hospital from 1966 to 1999.  But then he lost his health insurance and began treatment at the VA Medical Center in Temple, Texas.  Further, recent VA treatment records note that a VA provider provided a diagnosis of MS in July 1999.  The earliest VA treatment records associated with the Veteran's claims file are from 2007.  Where VA has constructive and actual knowledge of the availability of pertinent records in the possession of the VA, an attempt to obtain them must be made.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  Thus, all outstanding VA treatment records that are not already associated with the claims file must be obtained.  

Accordingly, the case is REMANDED for the following action:

1. Obtain any outstanding VA treatment records that are not already associated with the claims file beginning in 1999, to include VA facilities in Temple, Texas.  Make as many requests as are necessary to obtain relevant records, and only end efforts to do so if the records sought do not exist or further efforts to obtain those records would be futile.  If no records are available, the claims folder must indicate this fact and the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e) (2014).  

2. Attempt to obtain the Veteran's SSA records and associate them with the claims file.  In requesting these records, the AOJ should follow the current procedures of 38 C.F.R. § 3.159(c) (2014), which require efforts to obtain Federal records to continue until either the records are received or notification is provided that further efforts to obtain them would be futile.  If the records are not obtained the AOJ should document this in the claims file and notify the Veteran in accordance with 38 C.F.R. § 3.159(e)(1) (2014).  

3. The AOJ must review the claims file and ensure that all requested development actions have been completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  

4. Thereafter, after completing any other development that may be warranted, readjudicate the claim on the merits.  If the benefit sought is not granted, the Veteran and his representative must be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).






							(CONTINUED ON NEXT PAGE)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
D. MARTZ AMES
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



